UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A (Amendment No. 3) CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2010 CICERO INC. (Exact name of registrant as specified in its charter) Delaware 000-26392 11-2920559 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8000 Regency Parkway Suite 542 Cary, North Carolina (Address of principal executive offices) 27518 (Zip Code) Registrant’s telephone number, including area code (919) 380-5000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) On January 20, 2010, Cicero Inc. (the “Company”) filed a Form 8-K to report that on January 15, 2010 it had acquired substantially all of the business assets of SOAdesk, LLC (“SOAdesk”) pursuant to an Asset Purchase Agreement between the Company, SOAdesk and Vertical Thought, Inc. (“VTI”), an affiliate of SOAdesk.
